Citation Nr: 1130706	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected irritable bowel syndrome (IBS) with diverticulosis.



REPRESENTATION

Appellant represented by:	Edward Crist, Sr., Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the RO that granted service connection and assigned a 10 percent rating for IBS with diverticulosis, effective on August 17, 2005.

In November 2008, the Veteran testified from the RO via a videoconference proceeding before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In a March 2010 decision, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for the service-connected IBS with diverticulosis.

In November 2010, the United States Court of Appeals for Veterans Claims (Court) issued an Order that granted a Joint Motion, vacating only the portion of the March 2010 Board decision that denied the claim for increase and remanding the matter to the Board for compliance with the related instruction.   

The issue of whether new and material evidence has been received to reopen the claim of service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action. 

The issue of an increased rating in excess of 10 percent prior to September 30, 2008 and in excess of 30 percent beginning on that date for the service-connected IBS with diverticulosis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Beginning on September 30, 2008, the service-connected IBS with diverticulosis is shown to have been productive of a disability picture that more closely approximates that of  severe symptoms with frequent, chronic diarrhea and abdominal pain and cramping.


CONCLUSION OF LAW

Beginning on September 30, 2008, the criteria for the assignment of an initial evaluation of 30 percent for the service-connected IBS with diverticulosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114 including Codes 7319 and 7327 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the June 2007 rating decision on appeal granted service connection for IBS with diverticulosis and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary Statement of the Case was issued in April 2009.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  All evidence constructively of record has been secured.

The RO arranged for VA examinations.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, VA's duty to assist is met.


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.

Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.

Disabilities of the digestive system are assigned under the provisions of 38 C.F.R. § 4.114.  

According to 38 C.F.R. § 4.113, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition; consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.

Accordingly, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In other words, although the Veteran has more than one service-connected gastrointestinal disability, the disabilities are rated as a single disabling entity.

IBS is rated under the provisions of 38 C.F.R. § 4.114, Code 7319 ) (irritable colon syndrome).  The schedular criteria provide a 10 percent rating for moderate symptoms; with frequent episode of bowel disturbance and abdominal distress, and a 30 percent rating is assigned for severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Diverticulitis is rated under the provisions of 38 C.F.R. § 4.114, Code 7327, which provide that diverticulitis is to be rated as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending upon the predominant disability picture.

The schedular criteria of Code 7301 (adhesions of peritoneum) provide a 10 percent rating for moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.

A 30 percent rating is for moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.

A 50 percent rating is for severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

A Note to Diagnostic Code 7301 provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114.

Code 7323 (ulcerative colitis) provides a 10 percent rating for moderate ulcerative colitis, with infrequent exacerbations; a 30 percent rating for moderately severe ulcerative colitis, with frequent exacerbations; a 60 percent rating for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions; and a 100 percent rating for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114.

A February 2006 VA treatment record noted the Veteran's history of chronic diarrhea and indicated that it was controlled with Lomotil.  The Veteran denied having abdominal pain.

In May 2006, the Veteran reported that, without Lomotil, he had approximately 6 to 8 stools a day that varied from a watery-type stool through a formed stool.  He also had nocturnal stools approximately 6 to 8 times per year.  The bowel movements were accompanied by lower abdominal pain that resolved after the passage of the stool; there was no cramping or bleeding.  He was lactose intolerant and had a stool almost immediately after ingesting milk products.  

The Veteran took Lomotil daily in varying doses.  He worked but his job and his social life was governed by his bowel habits.  An examination was normal except for the presence of light colored stool that was positive for blood.

The August 2006 records indicated that tests had shown the Veteran also had diverticular disease, internal hemorrhoids, lipoma of the cecal area and hiatal hernia with esophagitis.  

The Veteran was also lactase deficient and had tablets to take with meals; however, the record showed later that he did not take the tablets.  He denied having diarrhea.  The assessment indicated that his IBS was unchanged.  

In March 2007, the Veteran testified that his symptoms had worsened during the past year.  He had diarrhea with urgency and took 4 pills a day to control it.

At the May 2007 VA examination, the Veteran denied having any significant weight change during the past 2 years and reported that his weight stayed within a range of 6 to 8 pounds.  He denied having nausea or vomiting and had diarrhea and occasional reflux.  

The diarrhea occurred 1 to 3 times a day without blood, and the Veteran took from 2 to 6 Lomotil tablets per day, which usually helped.  He usually did not eat prior to going away from home so his bowels would not be stimulated and to avoid bowel movements.  

The Veteran usually did not go anywhere unless he knew where the bathroom was since he had to find it quickly once he had the urge to have a bowel movement.  He reported minimal abdominal pain and some abdominal distress but no cramping.  There were no hospitalizations, surgeries or history of rectal fistula.  

On examination, there was no sign of anemia, malnutrition or evidence of debility.  Bowel sounds were normal.  The examiner commented that the Veteran's day to day activities were governed by his stools, which were accompanied by urgency.  

A July 2007 treatment note from the Veteran's psychologist reported that he had chronic diarrhea that had a major impact on many areas of his life.  

An August 2007 treatment record noted that the Veteran had lost 5 pound since his last appointment and indicated this was planned since the weight loss did not improve his cholesterol.  He was advised to lose at least 10 more pounds over the next 3 months.

In a statement dated on September 30, 2008, the Veteran reported being worse, having cramps, taking the daily limit of his medication once or twice a week and going to the bathroom more frequently and with more intensity.

In October 2008, the Veteran complained of worsening diarrhea that was not well controlled by his Lomotil.  His abdominal pain and diarrhea had not been associated with any alarming symptoms and the abdominal pain was usually relieved by bowel movements.  He reported that his symptoms became more frequent in June 2008 with bowel movements up to 6 times a day that were watery at times.  Fruits and dairy products worsened the diarrhea; he cut back his intake out of fear of diarrhea; he had lost 9 pounds in the past 4 months.  

The Veteran denied having anorexia, nausea, vomiting, hematemesis, melena or rectal bleeding.  An EGD and colonoscopy with random biopsy in November 2007 did not reveal anything.  

In November 2008, the Veteran testified how the IBS had changed his life.  He could not eat before taking a trip or take long or short trips.  He was taking the maximum dosage of medication with little results, and his pain and cramps were worsening.  

The Veteran also stated that the cramping started within 10 minutes of having to use the bathroom and was so severe that it doubled him over so he either had to sit or lay down.  As soon as the cramping subsided, he would have to rush to the bathroom.  There was no clear pattern to when the episodes would occur.  He was losing weight and had been told on his last primary care appointment that he had lost 9 pounds during the past 6 months.  The Veteran believed this was due to his diarrhea.  

In February 2009, the Veteran reported that his abdominal pain had subsided over the past few months without intervention.  He denied anorexia, nausea, vomiting, hematemesis, melena, or rectal bleeding.  

An April 2009 VA treatment record notes that there was no change in the Veteran's IBS.

In August 2009, the Veteran described his symptoms as crampy, abdominal pain with loose bowel movements.  The pain was promptly relieved with the passage of the stool.  There was no blood or weight loss.  The Veteran was offered a new medication, but declined because the Lomotil was working well for him.  

On October 2009 VA examination, the Veteran reported a 20 to 25 pound weight loss over the past year.  He complained of having diarrhea and abdominal pain, distress and cramps, but he denied having nausea, vomiting, or constipation.  The abdominal pain and cramping occurred approximately 5 days a week and usually occurred once on the day that it occurred and lasted for minutes.  

The diarrhea occurred 2 to 4 times a day or more and the severity was 8 to 9 out of 10.  The diarrhea required him to stay in the bathroom anywhere from 10 to 30 minutes each time.  He took 2 Lomotil tablets 3 to 4 times a day as needed for his diarrhea, which had little to no effect.  There was no ulcerative colitis.  

The Veteran reported that he was employed as a sanitation worker and that his gastrointestinal condition had a severe effect on his occupational functioning since he frequently and suddenly had to interrupt his work to use the bathroom due to fecal frequency and urgency.  He continued to avoid going places if he did not know where the bathroom was in order to avoid fecal incontinence.  He would not leave home due to concerns about fecal frequency and urgency while traveling to or staying at another location.  He timed his meals and the strong subsequent gastrocollic reflect with the rest of his activities in his life to avoid fecal incontinence.  

The examiner commented that the Veteran's condition had a severe effect on the Veteran's usual activities of daily living due to frequency and urgency of bowel movements and that he spent much more time in the bathroom than the average person due to IBS symptoms.

On examination, there was no evidence of malnutrition or debility, anemia or abdominal pain or tenderness.  His bowel sounds were normal.  

The VA examiner commented that the current degree of severity of the Veteran's IBS was 8 to 9 out of 10 and that the symptoms were worsening.  The Veteran had more frequent and severe episodes of diarrhea, with more abdominal pain and cramps.  He also had other medical conditions that may contribute to the severity of the IBS symptoms and the severe effect it had on his life.  

The Veteran had diverticulosis and a low grade diverticulitis that might have been contributing to the Veteran's symptoms due to the Veteran not being on a diverticulosis specific diet.  

The Veteran also had hemorrhoids that flared up and could cause irritation that would start a tug of war between the colon and the anal sphincter that resulted in diarrhea.  In this situation, the colon wanted to expel the stool while the perianal region wants to avoid passage of the stool to avoid worsening hemorrhoid irritation.  

The Veteran's type 2 diabetes mellitus affected the small nerves innervating the intestines causing chronic diarrhea, and his hiatal hernia with gastroesophageal reflux with exacerbations potentially exacerbated the IBS as well.

The record also contained a graph that tracked the Veteran's weight from December 2005 to January 2009.  There was a weight increase from December 2005 to approximately mid- 2007 when it reached a peak of 234 pounds.  Subsequent to this there was a decrease to 220 pounds in December 2007 followed by increases and decreases in weight.  From early 2009 to the end of the graphing period there was a decline in weight from 228 pounds to 204 pounds.

The Veteran's service-connected disability is currently rated as 10 percent disabling under Codes 7319-7327.  See 38 C.F.R. 38 C.F.R. § 4.114.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  

The Board notes that the service-connected IBS with diverticulosis is manifested, in large part, by diarrhea.  

In October 2009, a VA examiner commented that the Veteran had nonservice-connected disorders that contributed to the severity of the service-connected IBS.  While the physician noted that these disorder contributed to the IBS, he did not separate the effect the nonservice-connected disability had from the effect of the service-connected IBS with diverticulosis.  

Further, his statements were speculative as he used words such as "[might] help contribute", "[might] be contributing" and "potentially exacerbating".  The only disability that he clearly identified as contributing to causing diarrhea was the Veteran's diabetes mellitus, but the physician did not apportion how much of the chronic diarrhea was due to this disorder.  

In the absence of medical evidence that distinguishes diarrhea associated with IBS from other disorders, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998). 

As noted previously, under Diagnostic Code 7319, a higher rating of 30 percent is associated with severe symptoms; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is associated with moderate symptoms; frequent episodes of bowl disturbance with abdominal distress.  See 38 C.F.R. § 4.114.

Although the service-connected IBS with diverticulosis does not manifest all the manifestations contemplated in the criteria for a higher rating, the Board finds that the service-connected disability picture more nearly resembles the criteria for the 30 percent rating rather than the 10 percent rating beginning on September 30, 2008.  

At this time, the Veteran reported that the IBS had worsened and that he was going to the bathroom more frequently and with more intensity.  In October 2008, he reported having up to 6 bowel movements per day and not being well controlled with Lomotil.  This is a significant increase from the May 2007 VA examination when he reported only 1 to 3 bowel movements per day.  

Although the October 2009 VA examiner indicated a decrease in frequency, he also estimated that the severity of the diarrhea was 8 to 9 out of 10 and that during these episodes he had to stay in the bathroom up to 30 minutes.  He also stated that the IBS symptoms had a severe effect on the Veteran's life. 

A 30 percent rating is the maximum schedular rating under Code 7319, but the Board will not address other potentially applicable diagnostic codes relative to the digestive system that provide higher ratings at this time.  



ORDER

An increased rating of 30 percent for the service-connected IBS with diverticulosis beginning on September 30, 2008 is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

In January 2011, prior to promulgation of a decision, the Board received a letter from the Veteran indicating that he had submitted additional, unidentified evidence directly to the Office of the General Counsel.  Since this evidence has not been associated with the claims file and may contain evidence pertinent to a higher rating, the matter must be remanded in order to obtain these record so that the RO can review them.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order ensure that the evidence noted in the Veteran's correspondence was forwarded from the Office of the General Counsel.  If so, the evidence should be associated with the claims file.  If the RO did not receive evidence from the Office of the General Counsel, then the RO should ask the Veteran to resubmit the evidence for consideration in his appeal.

2.  After completing the requested development to extent possible, and undertaking any other indicated action, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and afford them reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


